Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (i.e., a descriptive title that distinguishes the invention and is not a generic or general description). The new title should take into account any amendments to the claims to best indicate the claimed invention.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a reception unit” and “a controller” in claim 1 and “receiving means” and “control means” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification of the application publication US 2020/0322502 shows that the following appears to be the corresponding structure described in the 
[0055] FIG. 3 is a diagram illustrating an example of the configuration of a principal part of an electrical system of the image forming apparatus 10 including the computer 30. 
[0056] The computer 30 includes a central processing unit (CPU) 31 that manages functional units of the image forming apparatus 10, a read only memory (ROM) 32 that stores an information processing program for causing the computer 30 to function as functional units of the image forming apparatus 10, a random access memory (RAM) 33 that is used as a temporary operation region of the CPU 31, a nonvolatile memory 34, and an input/output interface (I/O) 35. The CPU 31, the ROM 32, the RAM 33, the nonvolatile memory 34, and the I/O 35 are connected to one another via a bus 36. 
[0060] The operation unit 38 is a unit that provides to a user an interface with the image forming apparatus 10, and is mounted, for example, at the housing of the image forming apparatus 10. The operation unit 38 includes an input unit 38A and the display unit 38B. 
[0061] The input unit 38A is an input device that receives an instruction from a user and notifies the CPU 31 of the received instruction. For example, a button, a touch panel, and the like may be used as the input unit 38A. The image forming apparatus 10 receives an instruction from a user via the input unit 38A. An instruction from a user may be sound. In this case, a microphone is used as the input unit 38A. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima (US 2018/0152569) in view of Ishibashi (US 2007/0043816).

Regarding claim 1, Kawashima teaches an information processing apparatus comprising: 
a reception unit that receives registration of an address (add destination to address book; ¶ 0092 Fig. 13 1303 and ¶ 0099 Fig. 14 S1206-S1207); and 
a controller that performs, when the reception unit receives registration of the address (register input personal address with address book; ¶ 0099 Fig. 14), but does not explicitly teach control such that a group having an attribute of the address, among preset groups, is presented as a recommended registration destination for the address.

Kawashima and Ishibashi are in the same field of endeavor of an information processing apparatus that registers and organizes a plurality of email addresses. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the information processing apparatus of Kawashima to group email addresses as taught by Ishibashi. The combination improves the efficiency of the information processing apparatus by providing a simple means for classifying and grouping a plurality of email addresses.

Regarding claim 2, Kawashima in view of Ishibashi teach the information processing apparatus according to claim 1, but Kawashima does not explicitly teach wherein an attribute of each of the preset groups is represented by at least one of an attribute provided to the whole group and an attribute of an existing address registered in the group.
However, Ishibashi teaches wherein an attribute of each of the preset groups is represented by at least one of an attribute provided to the whole group and an attribute of an existing address registered in the group (domain name; ¶¶ 0083-0084 Fig. 6).
The motivation applied in claim 1 is incorporated herein.


However, Ishibashi teaches wherein the attribute provided to the whole group is a group name of the group (domain names corresponding to group name; ¶ 0084 Fig. 6).
The motivation applied in claim 1 is incorporated herein.

Regarding claim 4, Kawashima in view of Ishibashi teach the information processing apparatus according to claim 1, but Kawashima does not explicitly teach wherein in a case where a plurality of groups are associated with the address, the controller performs control such that each of the groups is presented as a recommended registration destination for the address according to priority.
However, Ishibashi teaches wherein in a case where a plurality of groups are associated with the address, the controller performs control such that each of the groups is presented as a recommended registration destination for the address according to priority (destination group selection; ¶¶ 0071-0074 Fig. 3).
The motivation applied in claim 1 is incorporated herein.

Regarding claim 6, Kawashima in view of Ishibashi teach the information processing apparatus according to claim 4, but Kawashima does not explicitly teach wherein the controller performs control such that a group in which more existing addresses, among existing addresses for each of the groups, are associated with the 
However, Ishibashi teaches wherein the controller performs control such that a group in which more existing addresses, among existing addresses for each of the groups, are associated with the same attribute as an attribute associated with the address, is presented as the recommended registration destination for the address more preferentially than other groups (address classified into group with more email addresses than other groups; ¶ 0068 and ¶ 0084 Fig. 6).
The motivation applied in claim 1 is incorporated herein.

Regarding claim 8, Kawashima in view of Ishibashi teach the information processing apparatus according to claim 6, but Kawashima does not explicitly teach wherein the controller performs control such that a group in which more existing addresses registered for each of the groups are the same as associated addresses that are associated in advance with the address is presented as the recommended registration destination for the address more preferentially than other groups.
However, Ishibashi teaches wherein the controller performs control such that a group in which more existing addresses registered for each of the groups are the same as associated addresses that are associated in advance with the address is presented as the recommended registration destination for the address more preferentially than other groups (address classified into group based on domain DB; ¶ 0084 Fig. 6 and ¶ 0101 Fig. 7B).


Regarding claim 10, Kawashima in view of Ishibashi teach the information processing apparatus according to claim 4, but Kawashima does not explicitly teach wherein the controller performs control such that the recommended registration destination for the address is presented using history information regarding the group.
However, Ishibashi teaches wherein the controller performs control such that the recommended registration destination for the address is presented using history information regarding the group (contents of domain DB11c can be added, deleted, and changed; ¶ 0084 Fig. 6).
The motivation applied in claim 1 is incorporated herein.

Regarding claim 12, Kawashima in view of Ishibashi teach the information processing apparatus according to claim 10, but Kawashima does not explicitly teach wherein the history information regarding the group includes at least one of a number of existing addresses registered in the group and a number of times that the group has been selected.
However, Ishibashi teaches wherein the history information regarding the group includes at least one of a number of existing addresses registered in the group (plurality of domain names corresponding to group name; ¶ 0084 Fig. 6) and a number of times that the group has been selected.
The motivation applied in claim 1 is incorporated herein.


However, Ishibashi teaches wherein the controller performs control such that the number of groups to be presented as recommended registration destinations for the address is limited to a predetermined number (group selection screen; ¶ 0072 Fig. 3).
The motivation applied in claim 1 is incorporated herein.

Regarding claim 16, Kawashima in view of Ishibashi teach the information processing apparatus according to claim 14, but Kawashima does not explicitly teach wherein the controller performs control such that groups other than the predetermined number of groups presented as the recommended registration destinations for the address are presented in accordance with an instruction from a user.
However, Ishibashi teaches wherein the controller performs control such that groups other than the predetermined number of groups presented as the recommended registration destinations for the address are presented in accordance with an instruction from a user (group selection screen; ¶ 0072 Fig. 3).
The motivation applied in claim 1 is incorporated herein.

Regarding claim 18, Kawashima in view of Ishibashi teach the information processing apparatus according to claim 4, but Kawashima does not explicitly teach 
However, Ishibashi teaches wherein when receiving a registration instruction to register the address into a plurality of groups (¶ 0068), the controller registers the address into the plurality of groups specified by the registration instruction (group selection screen; ¶ 0072 Fig. 3).
The motivation applied in claim 1 is incorporated herein.

Claim 19 recites a non-transitory computer readable medium storing a program causing a computer to execute a process for information processing (¶¶ 0124-0126 Kawashima) similarly to the apparatus of claim 1. Thus, arguments similar to that presented above for claim 1 are equally applicable to claim 19.

Claims 5, 7, 9, 11, 13, 15, 17, and 20 recite similar limitations as claims 4, 6, 8, 10, 12, 14, 16, and 1. Thus, arguments similar to that presented above for claims 4, 6, 8, 10, 12, 14, 16, and 1 are equally applicable to claims 5, 7, 9, 11, 13, 15, 17, and 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim (US 2005/0162705) teaches a system for registering email addresses.
Saito (US 6963417) teaches an apparatus that divides a plurality of addresses into a plurality of groups.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT YIP whose telephone number is (571)270-5244.  The examiner can normally be reached on 9:30-5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENT YIP/Primary Examiner, Art Unit 2672